Title: To John Adams from Alpheus Cary, 4 November 1824
From: Cary, Alpheus
To: Adams, John


				
					Honoured Sir,
					Boston Nov. 4th, 1824.
				
				I have taken the liberty to send you a copy of an Address delivered by me, before the members of the Massachusetts Charitable Mechanic Association, at their triennial celebration on the 7th. ulto. I have not the vanity to suppose that the humble production of an unlettered mechanic, will present to a person of your highly gifted and cultivated mind, any thing new or attractive. My wish is, (and I rejoice in the present opportunity of gratifying it) to offer some testimony of that filial regard which I have always felt for one of the most conspicuous among that band of patriots to whose exertions, under Heaven, we are indebted for the privileges as citizens of a free and enlightend republic which we now enjoy: I also wish to add the tribute of my personal respect, for one of the most aged and revered inhabitants of my native town.Accept Sir, my best wishes for your health and happiness, and believe to be with sincerity, / Your obedient and very humble Servt.
				
					Alpheus Cary.
				
				
			